DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to the Restriction/Election Requirement filed 23 May 2022. Claims 1-17 and 20-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-15 in the reply filed on 23 May 2022 is acknowledged. New Claims 20-22 depend directly or indirectly from elected independent Claim 9.
Claims 1-8 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups (Claims 18 and 19 have been canceled), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 20 is objected to because of the following informalities:
“Poly(vinyl ether)” and “Poly(N-vinyl caprolactam)” should be corrected to “poly(vinyl ether)” and “poly(N-vinyl caprolactam)”, respectively (remove capitalized leading letter).
Claim 21 is objected to because of the following informalities:
“…polyimide, polyvinylidene fluoride (PVDF) and combinations thereof”.
Claim 22 is objected to because of the following informalities:
“…polyimide, polyvinylidene fluoride (PVDF) and combinations thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 14, it is unclear whether “cooling fluid with PFCs” in line 3 is referencing the previously introduced “cooling fluid” of Claim 12 or introducing a unique “cooling fluid with PFCs” because no explicit introduction of a “cooling fluid with PFCs” has been previously presented. Claim 15 is also rejected due to its dependence on Claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (Radiation Physics and Chemistry 76, 2007, pg. 707-713).
	Regarding Claim 9, LIU discloses a temperature-responsive polyvinylidene fluoride (PVDF) porous membrane comprising polymerized N-isopropylacrylamide (NIPAAm) embedded within the pores (i.e., a membrane including a… temperature responsive polymer hydrogel in pores of the membrane; PVDF/NIPAAm: §1, par. 2, pg. 708; polymerized: §2.2, pg. 708; within pores: FIG. 7d; thermally-responsive: §2.4, par. 1, pg. 708). Such a membrane is useful for water permeation (i.e., a purification device; §1, par. 1, pg. 707).
	The preamble “for removing perfluorinated compounds (PFCs) from PFC-contaminated water” is not considered a limitation because it is of no significance to claim construction because such a statement provides no additional structure or functional limitation not already covered by the body of the claim and further, only states the intended use of the claimed invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	The limitation “a PFC-adsorbing” is directed toward an inherent property of the “temperature responsive polymer hydrogel”. Because LIU discloses the same temperature responsive hydrogel as the disclosed invention, i.e., polymerized N-isopropylacrylamide, such a disclosed chemical would inherently possess the same claimed property. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	Regarding Claim 10, LIU discloses the purification device of Claim 9. LIU further teaches the PVDF membrane is installed in a Teflon cell wherein the membrane separates the cell into two parts (i.e., a contactor in which the membrane is contacted with… water; §2.4, par. 2, pg. 708).
	The limitation “in which the membrane is contacted with the PFC-contaminated water” is directed toward materials or articles worked upon by the claimed device, i.e., “PFC-contaminated water”, and manners or methods by which the claimed device is used, i.e., for “contact[ing]” with “PFC-contaminated water”. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	The limitation “a temperature of the PFC-adsorbing temperature responsive polymer hydrogel is raised above a predetermined temperature” is similarly directed toward materials or articles worked upon by the claimed device, i.e., “PFC-contaminated water”, and manners or methods by which the claimed device is used, i.e., raising “a temperature… above a predetermined temperature” and is therefore, not subject to patentability. Such limitations are further directed toward intended uses of the claimed device. Because LIU discloses that the PVDF membrane is “thermal-responsive” and further discloses that fluid passing through the membrane can be heated or cooled (§2.4, par. 1, pg. 708; FIG. 8), LIU discloses a structure capable of performing the claimed actions. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
	The limitation “at which PFCs are adsorbed from the PFC-contaminated water by the PFC-adsorbing temperature responsive polymer hydrogel” is directed toward an intended result of the use of the claimed device and is not subject to patentability. Because LIU discloses that such a PVDF membrane is “thermal-responsive” and further discloses that fluid passing through the membrane can be heated or cooled (§2.4, par. 1, pg. 708; FIG. 8), LIU discloses a structure capable of performing the claimed actions. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claims 11 and 12, LIU discloses the purification device of Claim 10. LIU further discloses a thermostatic bath for controlling the temperature of fluids being filtered by the PVDF membrane (i.e., a heating device; a cooling device; §2.4, par. 1, pg. 708).
The limitations “the PFC-contaminated water” (Claim 11) and “a cooling fluid” (Claim 12) are directed toward materials or articles worked upon by the claimed device. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Furthermore, the limitations “heating at least one of… in the contactor” (Claim 11) and “for cooling at least one of… in the contactor” are directed to manners or methods by which the claimed device is used, i.e., for “heating” and “for cooling”. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	The limitations “to release PFCs from the PFC-adsorbing temperature responsive polymer hydrogel”, “to… regenerate the PFC-adsorbing temperature responsive polymer hydrogel” and “to… collect the PFCs in the cooling fluid” are directed toward intended results of the use of the claimed device and is not subject to patentability. The claimed device only requires at least a membrane, a contactor, a heating device, and a cooling device. LIU discloses these elements (a PVDF membrane containing polymerized NIPAAm, Teflon cell, thermostatic bath) and further discloses passing heated/cooled fluids, i.e., LIU discloses a device capable of performing the claimed actions. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claim 20, LIU discloses the purification device of Claim 9. LIU further discloses polymerized N-isopropylacrylamide (i.e., wherein the PFC-adsorbing temperature responsive polymer hydrogel is selected from a group of polymers consisting of poly-N-isopropylacrylamide; §1, par. 2, pg. 708; polymerized: §2.2, pg. 708).
	Regarding Claims 21 and 22, LIU discloses the purification device of Claims 20 and 9, respectively. LIU further discloses the porous membrane is polyvinylidene fluoride (i.e., wherein the membrane is selected from a group of membranes consisting of… PVDF; §1, par. 2, pg. 708; §2.1, pg. 708).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (Radiation Physics and Chemistry 76, 2007, pg. 707-713) in view of HUANG et al. (WO 2020/212881 A1; earliest filing date of 15 April 2020).
	Regarding Claim 13, LIU discloses the purification device of Claim 12. LIU is deficient in disclosing an inlet valve selectively connecting a cooling solvent source and a PFC-contaminated water source with the contactor.
	However, inlet valves are commonly used in the art as indicated by HUANG. HUANG discloses a water treatment system having a fluid housing with a plurality of fluid inlets positioned and a fluid outlet leading to downstream treatment elements; a controller is operably connected to the fluid housing to control a drive shaft that allows for the selective introduction of fluids into the housing (i.e., an inlet valve; fluid housing with plurality of inlets: p0008; selectivity: p0008-0009). HUANG further discloses various fluid container or supply may be hooked up to each inlet such that the fluid housing draws from different sources (i.e., selectively connecting; p0033). Advantageously, the ability to draw from multiple sources provides added robustness and accuracy (p0005) and convenience. Absent showings of unexpected results or criticality to having such a common structural element in fluid conveyances, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious to provide such an inlet valve with selective connections as disclosed by HUANG in the purification device disclosed by LIU.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (Radiation Physics and Chemistry 76, 2007, pg. 707-713) in view of HUANG et al. (WO 2020/212881 A1; earliest filing date of 15 April 2020), as applied to Claim 13 above, and further in view of KAMKAR (WO 2019/091937 A1).
	Regarding Claim 14, modified LIU makes obvious the purification device of Claim 13. Modified LIU is deficient in disclosing a discharge valve downstream from the membrane having a first outlet for treated water and a second outlet for cooling fluid with PFCs.
	However, discharge valves are commonly used in the art as indicated by KAMKAR. KAMKAR discloses a multi-way valve 13A positioned downstream of water treatment unit 4 along a multichannel connector (pg. 11, lines 18-24; pg. 20, lines 4-7; FIG. 2). Such a multi-way valve advantageously allows for water/fluid to flow through only one split line at a time (pg. 11, lines 24-29), e.g., such as a drain line and a recycle line. Absent showings of unexpected results or criticality other than to direct specific fluids to specific lines as multi-way valves are designed for, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to include a downstream multi-way valve as disclosed by KAMKAR in the purification device made obvious by modified LIU.
	The limitations “a first outlet for treated water” and “a second outlet for cooling fluid with PFCs” are directed to intended uses of the claimed discharge valve. Because KAMKAR discloses a multi-way valve downstream of a water treatment unit, modified LIU discloses or makes obvious all structural elements of the claimed purification device. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
	Regarding Claim 15, modified LIU makes obvious the purification device of Claim 14. Modified LIU is deficient in disclosing a drain valve downstream from the discharge valve, the drain valve having a PFC recovery outlet and a cooling fluid recycling outlet connected to the cooling solvent source.
	However, the claimed drain valve having multiple outlets is considered a duplication of parts (namely, the discharge valve of Claim 14) having no additional significance other than to provide further splitting of lines. The mere duplication of parts or process steps has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). KAMKAR further discloses the multi-way valve includes outlets leading to a drain line and a recycle line (pg. 11, lines 24-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777